DETAILED ACTION
	Claims 1-30 are pending; claims 18-30 are withdrawn; claims 1-17 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 4/11/2018 has been considered.

Election/Restrictions
Applicant’s election of the following species: SEQ ID NO: 201; and Fuchs endothelial corneal dystrophy in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to methods for treating a disorder affecting ocular tissue in a subject, the method comprising administering to the ocular area of the subject a therapeutically effective amount of a nuclease system comprising a genome targeted nuclease and a guide DNA comprising at least one targeted genomic sequence.
Group II, claim(s) 18-30, drawn to methods for treating a disorder affecting non-ocular tissue in a subject, the method comprising administering to the non-ocular 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of treating a disorder by administering to a tissue of the subject a therapeutically effective amount of a nuclease system comprising a genome targeted nuclease and a guide DNA comprising at least one targeted genomic sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2014/093655A2, Zhang et al., published June 19, 2014.  Zhang teaches using a CRISPR system comprising a CRISPR enzyme complexed with a guide sequence that is hybridized to a target sequence (p. 3).  Zhang teaches that CRISPR enzyme is a Cas9 enzyme and the guide sequence can comprises between 15-20 nucleotides in length (p. 4).  Zhang teaches that their CRISPR complex can be used to modify a target polynucleotide for gene therapy.  Zhang teaches that their CRISPR-Cas may be used to correct ocular defects (p. 76, ¶180). 
During a telephone conversation with Thi Dio on 2/25/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “the target genomic sequences” in line 1 of the claim.  Claim 12 depends from claim 11, which recites the targeted genomic sequences.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
The claim recites “the microsatellite expansion diseases” in line 1.  The claim depends from claim 9, which recites “microsatellite expansion disease” (in the singular).  
In the last line of the claim, there should be a space between the words “and” and “Synpolydactyly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The invention is directed to methods for treating a disorder affecting ocular tissue in a subject, the method comprising administering to the ocular area of the subject a therapeutically effective amount of a nuclease system comprising a genome targeted nuclease and a guide DNA comprising at least one targeted genomic sequence.
Breadth of the claims.  The breadth of the claims encompass treating any ocular disorder using a genome targeted nuclease and a guide DNA comprising at least one targeted genomic sequence.
Guidance of the Specification/The Existence of Working Examples. The specification teaches identifying sites that were targetable by Cas9 using guide RNA sequences that overlap with or targets the 5’ or 3’ repeat region, and that in the case of the TCF4 microsatellite expansion causing FECD, one or more gRNAs targeting a region on one side of a microsatellite expansion or regions on both sides.  Table 3, p. 25 teaches gRNA target sequences that could be used to treat Fuchs endothelial corneal dystrophy (FECD).  The disclosure provides no working examples with regard to treatment of any disease affecting ocular tissue, as broadly claimed; and more specifically, the elected species of FECD.
State of the Art/Predictability of the Art. The state of the art of using CRISPR/Cas9 to treat ocular disease is not predictable.  Chrenek Asia Pac J Ophthalmol (Phila). 2016; 5(4): 304–308, teaches that certain ophthalmic disease that are amenable than others to in vivo gene therapy, for example, replacement of damaged or nonexistent cells has different considerations than supplementing functional copies of a gene product (p. 2, Retinal Gene Therapy).  Chrenek reviews the state of the art of gene editing, including the mode of delivery.  Plasmids can be used for delivery, as well as AAV and lentiviral vectors. In particular, to use CRISPR/Cas9 in vivo, if NJEH is the goal, cas9 and 1 or more gRNA(s) must be used, and can be delivered by plasmids; whereas for HDR/HR, Cas9, gRNA and donor template must be delivered (see pp. 5-6). If the target cells are quiescent, plasmids must be actively transported to the nucleus (p. 6); and that, “For gene editing in the immediate future, we are dealing with fully developed and terminally differentiated cells that are not actively dividing. Therefore, we must incorporate into our strategy the means to translocate our components into the nucleus.” Ibid.  Chrenek teaches that one of the greatest challenges to gene editing in vivo is efficiency, which is dependent on transfection efficiency. Retina cells are quiescent, and therefore HDR/HR enzymes are expressed at much lower levels than in dividing cells.  In addition, further concerns regarding in vivo gene editing include off-target cleavage of Cas9, and they state that, “Guide RNA sequences should be tested in tissue culture for off-target effects before being used for in vivo gene editing.”  See p. 7, ¶2.  Chrenek concludes that, “CRISPR/Cas9 is a powerful new tool to our gene editing toolbox, but our excitement over this potential must be tempered by the understanding that substantial improvements are needed before application, even in experimental clinical trials.”  In the instant case, Applicants have not provided any guidance with regard to the treatment of any ocular tissue in a diseased patient. Although the disclosure teaches gRNAs that may potentially be useful in treatment of a specific disease, the claims are not limited to any particular ocular disease, Cas enzyme, or specific gRNAs.  In view of Chrenek, the specific mode of administration, the specific ocular tissue being treated, transfection efficiency, as well as testing gRNAs for off-target effects are crucial to successful therapy.
Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
Note that In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here where there is a relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  Furthermore, it should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
The Amount of Experimentation Necessary. Accordingly, in view of the limited teachings provided by the specification, the lack of working examples directed to treating a disorder affecting ocular tissue, for the breadth claimed, the state of the art that shows that using CRISPR/Cas9 for gene editing is undeveloped and unpredictable, particularly with regard to the delivery, transfection efficiency, off-target effects, coupled with a therapeutic outcome, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/093655A2, Zhang et al., published June 19, 2014.
Regarding claim 1, Zhang teaches using a CRISPR system comprising a CRISPR enzyme complexed with a guide sequence that is hybridized to a target sequence (p. 3).  Zhang teaches that CRISPR enzyme is a Cas9 enzyme and the guide sequence can comprises between 15-20 nucleotides in length (p. 4).  Zhang teaches that their CRISPR complex can be used to modify a target polynucleotide for gene therapy.  Zhang teaches that their CRISPR-Cas may be used to correct ocular defects (p. 76, ¶180).
Regarding claim 2, Zhang teaches that the CRISPR composition comprises a vector (pp. 7-8, ¶16).
Regarding claim 3, Zhang teaches that the composition can comprise a vector system with a polynucleotide comprising a guide sequence (p. 6, ¶14).
Regarding claims 4 and 8, Zhang teaches that CRISPR enzyme is a Cas9 enzyme (p. 4).
Regarding claim 5, Zhang teaches that their CRISPR complex can be used to modify a target polynucleotide for gene therapy.  They teach their methods can cleave target polynucleotides by using the CRISPR complex, which when introduced into the cell creates a break, that can cleave a disease gene, and can then can be repaired by HDR, which can be used to modify the genome sequence (p. 49, ¶132-134).  In particular, target polynucleotides can include disease associated gene or polynucleotide (p. 58-59).  
Regarding claims 6-7, Zhang teach their methods can cleave target polynucleotides by using the CRISPR complex, which when introduced into the cell creates a break, that can cleave a disease gene, and can then can be repaired by HDR, which can be used to modify the genome sequence (p. 49, ¶132-134).  IN particular, target polynucleotides can include disease associated gene or polynucleotide (p. 58-59).  
Regarding claims 9, 13-14, Zhang teaches that diseases that can be treated using their methods include ocular diseases and disorders, including Fuchs Endothelial Corneal Dystrophy (FECD); see Table B, p. 63-64. 
Regarding claim 11, Zhang teaches that their system can comprise multiple guide sequences capable of hybridizing to multiple target sequences (p. 8, ¶17; p. 34, ¶103).
Regarding claim 17, Zhang teaches that nucleic acids can be delivered by microinjection or viral vector delivery (p. 43).
Accordingly, Zhang anticipates the claimed invention.

Claim(s) 1-8, 11, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0073674 A1, Maeder et al., published March 16, 2017; EFD March 5, 2014.
Regarding claim 1, Maeder teaches the treatment of Usher Syndrome and Retinitis Pigmentosa using Crispr/Cas (Abstract).  Maeder teaches correction of genetic disorders of the eye (p. 1, ¶11).  Maeder teaches contacting the cell of a subject in vivo, including subretinal (p. 13, ¶168); as well as intraocular, intraorbital, subconjuctival, intravitreal, subretinal, transscleral or introcochlear routes (p. 129, ¶1237).  Maeder teaches delivery of a Cas9 molecule and a guide RNA (p. 13, ¶170-172).
Regarding claim 2, Maeder teaches that the cas9 molecule can be provided as a protein or mRNA (p. 13, ¶170).
Regarding claim 3, Maeder teaches that the gRNA can be an RNA (p. 13, ¶171-173); 
Regarding claims 4 and 8, Maeder teaches that the nuclease system is CRISPR/Cas9 (p. 15, ¶237
Regarding claim 6, Maeder teaches that the guide RNAs were designed to target a mutation in close proximity to a mutation, and HDR-mediated repair corrects the mutation (p. 19, ¶302-303).
Regarding claim 7, Maeder teaches that HDR-mediated repair corrects the mutation (p. 19, ¶302-303).
Regarding claim 11, Maeder teaches a gRNA that targets the USH2A gene, e.g., a gRNA as described herein; (b) a Cas9 molecule, e.g., a Cas9 molecule as described herein; and optionally, ( c) a second, third and/or fourth gRNA that targets USH2A gene, e.g., a second, third and/or fourth gRNA as described herein; and ( d) a template nucleic acid (p. 11, ¶141) and that the gRNA can be multiple different nucleotides (p. 12, ¶150-162).
Regarding claim 15, Maeder teaches that their agents can be administered as eye drops, which would be a topical administration of the surface of the eye (p. 129, ¶1241).
Regarding claim 16, Maeder teaches that the nuclease system can be administered via intraocular, intraorbital, subconjuctival, intravitreal, subretinal, transscleral or introcochlear routes (p. 129, ¶1237).  
Regarding claim 17, Maeder teaches that the nuclease system can be injected (p. 129, ¶1236+).
Accordingly, Maeder anticipates the claimed invention.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 





/Thaian N. Ton/Primary Examiner, Art Unit 1632